Citation Nr: 1601181	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for bypass surgery scarring, to include as secondary to a heart disorder.

3.  Entitlement to service connection for residuals of stroke, to include as secondary to a heart disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955 and January 1956 to January 1972.

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the issue of entitlement to service connection for a heart disorder, the Veteran contends that service connection is warranted on a presumptive basis due to exposure to herbicide agents.  Review of the Veteran's service personnel records shows the Veteran served in the United States Air Force in Thailand from August 7, 1968 to August 2, 1969 and at the Nakhon Phanom Royal Thai Air Force Base between May 17, 1968 to May 16, 1969.  Such service is during the Vietnam Era.  See 38 U.S.C.A. § 101(29)(B) (Vietnam Era began on August 5, 1964 and ended on May 7, 1975 in the case of veterans who did not serve in the Republic of Vietnam).  Throughout military service, his military occupational specialties were administrative support, administrative specialist, clerk, and administrative supervisor.

In a November 2013 duty to assist letter, the Veteran was asked to provide an explanation of when, where, and how he was exposed to herbicide agents while in service.  Pursuant to the Veteran's responses in a January 2013 VA Form 21-4138 and November 2013 VA Form 21-0958, Joint Services Records Research Center coordinators made formal findings in October 2013 and April 3, 2014 memorandums that sufficient information required to verify herbicide exposure did not exist.  

Thereafter, on April 8, 2014, the Veteran's VA Form 9 was obtained and associated with the record, in which he provided more information regarding the location and nature of alleged exposure to herbicide agents while stationed in Thailand.  As a result, the Board finds that the case should be remanded for further development pursuant to VA regulations for developing claims for service connection based on alleged herbicide exposure in Thailand during the Vietnam Era.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 5 (November 12, 2015) (Developing Claims for Service Connection Based on Herbicide Exposure).  

Specifically, the Veteran has indicated that his barracks were located near the perimeter of the base and that he crossed the perimeter every day to do his job.  Attempts to verify this information should be undertaken.

In addition, a remand is needed for the issues of entitlement to service connection for bypass surgery scarring and residuals of stroke, both to include as secondary to a heart disorder.  While the Board remands the issue of service connection for a heart disorder, that issue may impact the claims for service connection for bypass surgery scarring and residuals of stroke.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the Joint Services Records Research Center coordinator to review the record, to include the Veteran's statements in the April 2014 VA Form 9, and make a formal finding of whether sufficient information required to verify herbicide exposure exists.  Attempts should be made to ascertain whether there was a barracks located near the perimeter of the air base, and, if possible, with the Veteran's assistance as needed, attempt to verify his passage through the perimeter to arrive at his work station.  All attempts at obtaining this information should be documented in the claims folder.  The Veteran is also invited to provide any additional information he has, including statements from service comrades, pictures, or other information that he has.

2.  After the development requested has been completed, the AOJ should review the record to ensure the requested development is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  When the development requested has been completed, the issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


